
	

114 HR 3887 IH: Driver Accountability and Accident Prevention (DAAP) Act of 2015
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3887
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Chabot introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to increase certain penalties relating to commercial motor
			 vehicle safety, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Driver Accountability and Accident Prevention (DAAP) Act of 2015.2.Penalties (a)Civil penaltySection 521(b)(2)(A) of title 49, United States Code, is amended by striking $2,500 and inserting $5,000.
 (b)Criminal penaltySection 521(b)(6)(A) of title 49, United States Code, is amended by striking $2,500 and inserting $5,000. (c)Disqualifications (1)First violation or committing felonySection 31310(b)(1) of title 49, United States Code, is amended—
 (A)in subparagraph (D), by striking ; or and inserting a semicolon; (B)in subparagraph (E), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (F)determined by the Secretary to have operated a commercial motor vehicle that the individual knew or reasonably should have known had a defect that resulted in a fatality..
 (2)Second and multiple violationsSection 31310(c)(1) of title 49, United States Code, is amended— (A)in subparagraph (E), by striking ; or and inserting a semicolon;
 (B)by redesignating subparagraph (F) as subparagraph (G); (C)in subparagraph (G) (as so redesignated)—
 (i)by striking (E) and inserting (F); and (ii)by inserting , operations, after violations; and
 (D)by inserting after subparagraph (E) the following new subparagraph:  (F)determined by the Secretary to have more than once operated a commercial motor vehicle that the individual knew or reasonably should have known had a defect that resulted in a fatality; or.
					
